Exhibit 10.11


SUPPLEMENTAL GUARANTY

September 29, 2003

Bank One, NA, as Administrative Agent
for the Banks

Ladies and Gentlemen:

        Reference is hereby made to (i) that certain Credit Agreement dated as
of July 30, 2002, among M.D.C. Holdings, Inc., the banks from time to time
parties thereto (the “Banks”), and Bank One, NA, as Administrative Agent (the
“Administrative Agent”) for the Banks (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) and (ii) that
certain Guaranty, dated as of July 30, 2002, executed and delivered by the
Guarantors parties thereto in favor of the Administrative Agent, for the benefit
of the Banks (as amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty”). Terms not defined herein which are defined in the
Credit Agreement shall have for the purposes hereof the respective meanings
provided therein.

        In accordance with Section 7.11 of the Credit Agreement and Paragraph 18
of the Guaranty, the undersigned, RICHMOND AMERICAN HOMES OF FLORIDA, LP, a
limited partnership organized under the laws of Colorado, hereby elects to be a
“Guarantor” for all purposes of the Credit Agreement and the Guaranty,
respectively, effective from the date hereof.

        Without limiting the generality of the foregoing, the undersigned hereby
agrees to perform all the obligations of a Guarantor under, and to be bound in
all respects by the terms of, the Guaranty, to the same extent and with the same
force and effect as if the undersigned were a direct signatory thereto.

        This Supplemental Guaranty shall be construed in accordance with and
governed by the internal laws of the State of Illinois (but otherwise without
regard to the conflict of laws provisions).

        IN WITNESS WHEREOF, this Supplemental Guaranty has been duly executed by
the undersigned as of the 29th day of September, 2003.


RICHMOND AMERICAN HOMES OF FLORIDA, LP

By:   Richmond American Homes of
             California (Inland Empire), Inc.
          Its General Partner

          By: /s/ John J. Heaney
           ——————————————
          Name: John J. Heaney
          Title: Vice President
